UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


JUAN CARLOS VARGAS-ORTIZ,                       §
                                                §
                Movant,                         §
                                                §
versus                                          §   CIVIL ACTION NO. 1:16-CV-283
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
                Respondent.                     §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Juan Carlos Vargas-Ortiz, proceeding pro se, filed this motion to vacate, set aside or

correct sentence pursuant to 28 U.S.C. § 2255. The court referred this matter to the Honorable

Keith F. Giblin, United States Magistrate Judge, for consideration. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending the

motion to vacate be denied.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the

magistrate judge’s Report and Recommendation.

                                            ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment will be entered

denying this motion to vacate.

         In addition, the court is of the opinion movant is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not
proceed unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard

for a certificate of appealability requires the movant to make a substantial showing of the denial

of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde

v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the movant need

not establish that he would prevail on the merits. Rather, he must demonstrate that the issues are

subject to debate among jurists of reason, that a court could resolve the issues in a different

manner, or that the questions presented are worthy of encouragement to proceed further. See

Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

should be resolved in favor of the movant, and the severity of the penalty may be considered in

making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

       Here, the movant has not shown that any of the issues raised in the motion to vacate are

subject to debate among jurists of reason or that the issues are worthy of encouragement to

proceed further.
         .       As a result, a certificate of appealability shall not issue.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.

        SIGNED at Plano, Texas, this 13th day of May, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
